 Case 5:20-cv-05109-TLB Document 10            Filed 08/10/20 Page 1 of 1 PageID #: 73



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


DUSTIN MICHAEL JONES                                                            PLAINTIFF

V.                              CASE NO.: 5:20-CV-5109

DEXTER PAYNE, Director,
Arkansas Department of Correction                                            DEFENDANT

                                         ORDER

       Comes on for consideration the Report and Recommendation (“R&R”) (Doc. 9) filed

in this case on July 21, 2020, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. The R&R explains that Plaintiff filed

a Motion to Dismiss the Habeas Petition (Doc. 8) on July 20, 2020. He requested that his

case be dismissed without prejudice so that he could first attempt to exhaust his state

remedies. The Court agrees with the Magistrate Judge’s recommendation and finds that

the Motion should be granted. Accordingly, IT IS ORDERED that the R&R (Doc. 9) is

ADOPTED IN ITS ENTIRETY, and Plaintiff’s Motion to Dismiss (Doc. 8) is GRANTED.

The case is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED on this 10th day of August, 2020.


                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE
